Citation Nr: 1429884	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.

The Veteran appeared at a Travel Board hearing in September 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  After the hearing, the Veteran submitted additional evidence under waiver of initial Agency of Original Jurisdiction (AOJ) review and consideration.  In light of the waiver, the Board may consider the evidence in the action below.  See 38 C.F.R. § 20.1304 (2013).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the hearing that he sees his treating psychiatrist monthly.  The most recent outpatient records in the claims file are dated in November 2011.  There are no records in the Virtual file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for PTSD and his low back disability since December 2011.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the development requested has been completed, 
if additional treatment reports are obtained, then the claims file should be returned to the examiners who conducted the November 2008 low back and psychiatric examinations to determine if the new evidence changes their opinion as to unemployability.  Specifically, each examiner should state whether it is at least as likely as not that the Veteran's service-connected PTSD and low back disability, in the aggregate and without consideration of other non-service connected conditions, precludes the Veteran from substantially gainful employment, considering his educational background and occupational history.  If either or both examiners from November 2008 are unable to respond another qualified examiner may answer in their place.    

3.  After completion of all of the above, the AOJ should re-adjudicate the claim on appeal, to include review of the evaluations of the Veteran's disabilities.  Should the evidence indicate no increase in the Veteran's evaluations but also indicate he is unable to obtain and maintain substantially gainful employment, refer the case to the Director, Compensation and Pension Service for extraschedular consideration before returning the case to the Board.

4.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



